
	
		112th CONGRESS
		1st Session
		S. 498
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To ensure objective, independent review of
		  task and delivery orders.
	
	
		1.Short titleThis Act may be cited as the
			 Independent Task and Delivery Order
			 Review Extension Act of 2011.
		2.Extension of sunset date for certain
			 protests of task and delivery order contractsSection 4106(f)(3) of title 41, United
			 States Code, is amended to read as follows:
			
				(3)Effective periodParagraph 1(B) and paragraph (2) of this
				subsection shall not be in effect after September 30,
				2016.
				.
		3.Use of existing resources to process task
			 and delivery order protestsNo
			 amounts are authorized to be appropriated for the specific purpose of
			 processing protests authorized under section 4106(f) of title 41, United States
			 Code, as amended by section 2, and all such protests shall be processed using
			 the existing resources of the Government Accountability Office and executive
			 agencies.
		
	
		
			Passed the Senate
			 May 12, 2011.
			
			Secretary
		
	
	
	
